Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Craig Neiheisel on 7/20/2021. 

Please REPLACE claim 9 as follows:
9. (Currently Amended) A method of controlling a pixel circuit, comprising: 
controlling a resetting and charging circuit of the pixel circuit to reset a capacitor connected between an anode of a light emitting diode (LED) and a gate electrode of a driving transistor of the pixel circuit during a first period of time; 
controlling the resetting and charging circuit to charge the capacitor during a second period of time; 
controlling a writing circuit of the pixel circuit to write a data signal to the gate electrode of the driving transistor during a third period of time; and 
controlling a driving circuit of the pixel circuit to drive the LED to emit light with the driving transistor during a fourth period of time, 

wherein controlling the driving circuit of the pixel circuit to drive the LED to emit light with the driving transistor during the fourth period of time comprises: 
outputting an active signal of a light emitting indication signal during the fourth period of time, so that the driving circuit drives the LED to emit light with the driving transistor according to the active signal of the light emitting indication signal, 
wherein the driving circuit specifically includes: the capacitor, and the driving transistor and a fourth transistor connected in series between a device operating voltage VDD and an anode of the LED, 
wherein a gate electrode of the fourth transistor is connected to an input terminal of the light emitting indication signal, and a gate electrode of the driving transistor is configured to receive the data signal sent by the writing circuit, 
wherein the capacitor connected between the gate electrode of the driving transistor of the pixel circuit and the anode of the LED is a first capacitor, and wherein the driving circuit further includes a second capacitor connected between the device operating voltage VDD and the anode of the LED, and
wherein the driving circuit further includes a second capacitor connected between the device operating voltage VDD and the anode of the LED, and wherein one end of the second capacitor is directly connected to the device operating voltage VDD, and the other end of the second capacitor is directly connected to the anode of the LED.



Reasons for Allowance:
Because a claimed invention previously withdrawn from consideration under 37 CFR 1.142 has been rejoined, the restriction requirement between groups A-C as set forth in the Office action mailed on 12/2/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.  Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiry
RAM A. MISTRY at telephone number (571) 270-3913.

/RAM A MISTRY/Primary Examiner, Art Unit 2691